COZORT, Judge.
This appeal is from an order denying alimony pendente lite and attorney fees and is, therefore, subject to dismissal under this Court’s ruling in Stephenson v. Stephenson, 55 N.C. App. 250, 252, 285 S.E. 2d 281, 282 (1981). The appeal is dismissed.
*145Plaintiff-wife and defendant-husband were lawfully married on 10 August 1968. They first separated in 1969, reconciled in 1969, separated again in 1970, and, that same year, executed a separation agreement mutually waiving their rights to maintenance, support, alimony, and attorney fees. After numerous reconciliations and separations, the plaintiff filed this action in 1987 requesting alimony pendente lite, permanent alimony, counsel fees, possession of the marital home, and the issuance of protective orders and restraining orders.
The district court heard plaintiffs motion for temporary alimony and counsel fees and denied plaintiffs motion for temporary alimony, finding that plaintiff waived her right to temporary alimony when she signed the separation agreement in 1970. Plaintiff appealed the denial of temporary alimony.
In Stephenson, 55 N.C. App. at 252, 285 S.E. 2d at 282, this Court held, in an opinion in which all the members of this court concurred, “that orders and awards pendente lite are interlocutory decrees which necessarily do not affect a substantial right from which lies an immediate appeal pursuant to G.S. 7A-27(d).” Plaintiffs appeal from an order denying alimony pendente lite is
Dismissed.
Judges Eagles and Smith concur.